Judgment, Supreme Court, New York County (Joan Carey, J., at plea; Franklin Weissberg, J., at sentence), rendered March 9, 1993, convicting defendant, upon his plea of guilty, of 10 counts of robbery in the first degree, and sentencing him, as a second felony offender, to 10 concurrent terms of 12x/2 to 25 years, unanimously modified, on the law, to the extent of vacating the predicate felony adjudication, and otherwise affirmed.
The People concede, and we agree, that defendant was improperly adjudicated a second felony offender, because sentence upon his predicate felony was not imposed until after the commission of the instant crimes (Penal Law § 70.06 [1] [b] [ii]). As defendant concedes, there is no reason to disturb the sentence, since defendant was also lawfully sentenced pursuant to Penal Law § 70.02 (4) for these class B armed felony offenses. Concur—Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.